DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              M.H., the father,
                                Appellant,

                                     v.

               DEPARTMENT OF CHILDREN AND FAMILIES,
                             Appellee.

                              No. 4D19-3027

                           [January 7, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward Artau, Judge; L.T. Case No. 2019DP000564MB.

   Cory C. Strolla, West Palm Beach, for appellant.

  Andrew Allen Feigenbaum of Children’s Legal Services, West Palm
Beach, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER and KUNTZ, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.